DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement filed on 11-05-2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.


Allowable Subject Matter
Claims 2-21 allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 


Pertinent prior art for the instant application is U.S. Publication No. 20140129808 by Naveh et al. in which according to Figure 9 illustrates a first processor 810 that includes one or more cores and a shared cache 815. Same illustration further contains multiple performance domains such that each domain can operate at an independent performance state (e.g., a different performance state, and corresponding voltage and operating frequency).  As an example, an AMP processor can be configured with multiple independent internal voltage regulators to enable operation using per core P-states (PCPS)” (emphasis added) 
Next pertinent prior art found for the instant application is U.S. Publication No. 20090327553 by Fletcher et al. which discloses the invention directed to a VRM 114 that may include logic that is responsive to one or more signals to reduce voltage to the processor 100, including down to a zero voltage state.  The VRM 114 logic may also ramp the voltage to the processor 100 back up again after exiting the zero voltage state.  Furthermore, in other embodiments that are not shown, the VRM 114 may be integrated into the processor 100. ¶ [0016, Fig. 2] 
The third pertinent prior art found for the instant application is U.S. Publication No. 20090235105 by Branover et al. which discloses the invention directed to “the (value of the) active-state counter is not equal to the specified value (i.e. it is less than the specified value, when the value of the active-state counter is allowed to saturate at the specified value), the monitoring function may indicate that a transition to the target power-state (which, in the example provided, is a C6-state) should not take place (216).  The monitoring function may increment and decrement the value of the active-state counter based on how long the processing unit or cores have remained in the active state before a request for a C-state transition is received (204).  Thus, the time spent in the active state may be checked (210), and if the residency time was not less than a specified time period (threshold value), the active-state counter may be decremented (212).  On the other hand, if the residency time was less than a specified time period, the active-state counter may be incremented (214).  In one set of embodiments, in case of (212) the active-state counter may saturate at zero, and in case of (214) it may saturate at the specified value.”
Another pertinent prior art found for the instant application is U.S. Publication No. 20130007475 by Genesan et al. which is directed to the following:

The counter values may be averaged at block 32, wherein a  determination 
can be made at block 34 as to whether the average value exceeds a frequency 
boost threshold.  If so, illustrated block 36 allows the frequency boost 
operation to proceed, and block 38 can set the threshold to a "deny level".  
Thus, if the threshold was previously at the grant level, block 38 might 
involve decreasing it to a lower level in order to make it slightly easier for 
the processor to remain in the frequency boost mode going forward.  
Accordingly, the illustrated approach implements a hysteresis control 
functionality that accounts for average values that might otherwise oscillate 
around the frequency boost threshold. ¶ [0022]
 
 If the average value does not exceed the current frequency boost 
threshold, illustrated block 40 prevents the frequency boost operation from 
proceeding, and block 42 may set the threshold back to the grant level.  Thus, 
if the threshold was previously reduced to the deny level, block 42 could 
involve increasing it to the higher level (e.g., once hysteresis has been 
accounted for).  The frequency boost threshold may also be set to the grant 
level if it is determined that there are no longer any frequency boost requests 
pending. ¶ [0023]




Therefore, any individual or combination of any of these prior arts do not distinctly teach or suggests whether individually or in combination the claimed invention. 

Hence, based on the reasons above, claims 2-21 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        

Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov